DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is a “computer program product… the computer program product being embodied in a tangible computer readable storage medium”.  In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).  See MPEP § 2106.  Applicant may overcome this rejection by amending to a “non-transitory computer readable storage medium” or a suitable alternative.
The phrase “non-transitory” or a suitable alternative is required because the United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2; Subject Matter Eligibility of Computer Readable Media, 1351 OG 212, Feb. 23, 2010.
In this case, Applicant’s disclosure is completely silent with regards to the nature of the claimed “tangible computer readable storage medium”, so the claim is rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Maslak et al. (US 2016/0119279, hereinafter Maslak) in view of Nuaimi et al. (US 2014/0122580, hereinafter Nuaimi).

Regarding claim 1, Maslak teaches a method (methods - ¶0015) of delivering location-specific content by a content processing server (CDN 102 - ¶0022; the use of the term “CDN”… refers to the combination of the one or more content servers and the underlying IP network for processing an transmitting communications - ¶0020; CDN 102 includes an edge server 112 - ¶0024), comprising:
receiving a request for web content (302 – Figure 3); 
identifying a location of an originator of the received request for web content (306 – Figure 3); 
selecting a local proxy server based on the identified location of the originator of the received request for web content (if the DNS 110 determines that the customer 104 is near the ISP resolver 110, the DNS 110 may determine and return a unicast address of a content server from which the content is available to the requesting device in operation 308 - ¶0031); 
requesting the web content via the selected local proxy server (the edge server 112 retrieves the requested content from another source, such as… a content distribution server 114 or a content origin server 116 of a content provider network 118 - ¶0024).
Maslak does not teach receiving location-specific web content from the content provider via the selected local proxy server, and sending to the originator of the received request the received local-specific web content in response to the received request.  Maslak teaches receiving web content via the selected proxy, and sending the received content to the originator in response to the received request (see Maslak ¶0024), but does not explicitly teach where said content is “location-specific” content.
Nuaimi, however, in the same field of endeavor, teaches proxy based network communications (Title) with a method for determining a location information associated with a client device (Figure 5, ¶¶ 0112 – 0129) and using said location information for website customization, personalization, content customization, etc., in accordance with the functions of the websites accessed (¶0129).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Maslak to comprise the “location-specific web content” limitations as claimed, in order to enable a user to achieve private personalization as to how location identifying information is shared with others (Nuaimi ¶0112).

Regarding claim 2, Maslak and Nuaimi teach further comprising: 
extracting a source Internet Protocol (IP) address corresponding to the received request for web content; and identifying the location of the originator of the received request for web content based on the extracted source IP address corresponding to the received request for web content (the CDN DNS 110 may determine or otherwise know the geographical location of the ISP resolver 202 because the request will include the IP address of the resolver – Maslak ¶0027).

Regarding claim 3, Maslak and Nuaimi teach wherein the received request for web content is received directly from the originator of the received request (user device 104 includes an Internet browser application with which a link (e.g., a hyperlink) to a content item may be selected for otherwise entered, causing a request to be sent to a directory server 110 in the CDN 102 [shows direct path from 104 to 102 over the network] – Maslak ¶0022).

Regarding claim 4, Maslak and Nuaimi teach wherein selecting the local proxy server based on the identified location of the originator of the received request for web content further comprises: 
determining that a location of the selected local proxy server shares location-specific web content served by the content provider with the identified location of the originator of the received request for web content (obtaining location information associated with the client device – 520, Nuaimi Figure 5; modifying the search query message to include the location information associated with the client device – 522, Nuaimi Figure 5; receiving… a response message including search results based on the modified search query message – 526, Nuaimi Figure 5).
The reason to combine Maslak and Nuaimi remains the same as for claim 1 above.

Regarding claim 5, Maslak and Nuaimi teach wherein determining that a location of the selected local proxy server shares location-specific web content from the content provider with the identified location of the originator of the received request for web content is based on a granularity in terms of geographical locations of the location-specific content served by the content provider (a location specificity value may indicate a level of specificity to be applied to the geographic location indicated by the location identifier – Nuaimi ¶0113; Nuaimi ¶0014 gives state, city, and street address levels as examples.  Applying this level of specificity to website and content customization as taught by Nuaimi ¶0129 reads on the limitation as claimed).
The reason to combine Maslak and Nuaimi remains the same as for claim 1 above.

Regarding claim 6, Maslak and Nuaimi teach wherein determining that a location of the selected local proxy server shares location-specific web content from the content provider with the identified location of the originator of the received request for web content is based on a granularity in terms of geographical locations of a geolocation software or geolocation database (a location specificity value may indicate a level of specificity to be applied to the geographic location indicated by the location identifier – Nuaimi ¶0113; Nuaimi ¶0014 gives state, city, and street address levels as examples).
The reason to combine Maslak and Nuaimi remains the same as for claim 1 above.

Regarding claim 8, Maslak and Nuaimi teach wherein selecting the local proxy server based on the identified location of the originator of the received request for web content further comprises: 
selecting the local proxy server by minimizing a total distance from the originator of the received request for web content to the content processing system, from the content processing system to the selected local proxy server, and from the selected local proxy server to the content provider (the decision to serve the content from another source may be made to reduce cost, latency, the number of hops between devices and/or networks, or any other criteria of the network topology – Maslak ¶0037; “cost” includes distance per Maslak ¶0016).

Regarding claim 9, Maslak and Nuaimi teach wherein selecting the local proxy server based on the identified location of the originator of the received request for web content further comprises: 
selecting the local proxy server by minimizing a total web traffic round-trip time from the originator of the received request for web content to the content processing system, from the content processing system to the selected local proxy server, and from the selected local proxy server to the content provider (the decision to serve the content from another source may be made to reduce cost, latency, the number of hops between devices and/or networks, or any other criteria of the network topology – Maslak ¶0037).

Regarding claim 10, Maslak and Nuaimi teach wherein requesting the web content via the selected local proxy server comprises: 
causing the selected local proxy server to act as a proxy requesting the web content, such that a request for web content received by the content provider appears as if the request originates from a location that shares location-specific web content served by the content provider with the identified location of the originator of the received request for web content (additional aspects of the present disclosure involve… otherwise automatically forwarding a content request from an originally identified location… to another location – Maslak ¶0032; Maslak ¶0038 teaches an example of a proxy at a Dallas server 402 tunneling to the Atlanta server 404).

Regarding claim 11, the content processing server comprises the same limitations as the method disclosed in claim 1, so the same rejection rationale is applicable.  Furthermore, Maslak teaches a processor (602 – Figure 6) and a memory (624 – Figure 6) as claimed.

Regarding claim 12, the content processing server comprises the same limitations as the method disclosed in claim 2, so the same rejection rationale is applicable.

Regarding claim 13, the content processing server comprises the same limitations as the method disclosed in claim 3, so the same rejection rationale is applicable.

Regarding claim 14, the content processing server comprises the same limitations as the method disclosed in claim 4, so the same rejection rationale is applicable.

Regarding claim 15, the content processing server comprises the same limitations as the method disclosed in claim 5, so the same rejection rationale is applicable.

Regarding claim 16, the content processing server comprises the same limitations as the method disclosed in claim 6, so the same rejection rationale is applicable.

Regarding claim 18, the content processing server comprises the same limitations as the method disclosed in claim 8, so the same rejection rationale is applicable.

Regarding claim 19, the content processing server comprises the same limitations as the method disclosed in claim 9, so the same rejection rationale is applicable.

Regarding claim 20, the content processing server comprises the same limitations as the method disclosed in claim 10, so the same rejection rationale is applicable.

Regarding claim 21, the computer program product comprises the same limitations as the method disclosed in claim 1, so the same rejection rationale is applicable.  Furthermore, Maslak teaches a computer program product as claimed (608 in 624 – Figure 6).

Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maslak in view of Nuaimi as applied to claim 4 above, and further in view of Harrison et al. (US 8,583,759, hereinafter Harrison).

Regarding claim 7, Maslak and Nuaimi do not teach wherein determining that a location of the selected local proxy server shares location-specific web content from the content provider with the identified location of the originator of the received request for web content is based on a language spoken at the location of the selected local proxy server and a language spoken at the identified location of the originator of the received request for web content.
Harrison, however, in the same field of endeavor, teaches creation and presentation of selective digital content feeds (Title) where the system 108 determines one or more locations of a user 116 and/or device 112, and then selects a version of a selective feed item 332 is presented in a language specific to a location (Col 20 Lns 52-67).
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Maslak and Nuaimi to comprise the language limitation as claimed, in order to ensure that a version of a selective feed item is appropriate and/or legal in a country or location (Harrison Col 21 Lns 1-6).

Regarding claim 17, the content processing server comprises the same limitations as the method disclosed in claim 7, so the same rejection rationale is applicable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,938,925. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of the present application are all broader versions of claims 1-21 of said U.S. Patent, as the present application is a continuation of said U.S. Patent and claims the originally presented version of the claims of its parent. 

Conclusion
This is a continuation of applicant's earlier Application No. 15/724,963, now U.S. Patent No. 10,938,925.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application; in this case, the claims had already been presented and rejected in the earlier application on 3/2/2020.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                         
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441